On Petition for Rehearing.
McCARTY, J.
Respondent has filed a petition for rehearing. The only question presented by the petition relates to the taxation of the cost of printing appellant’s brief and abstract. Counsel for the respective parties to this appeal have filed briefs in *404which the question presented by the petition is elaborately discussed, hence we do not deem it necessary to reopen the case for oral argument. We think the opinion heretofore filed in the case should be modified to the extent of relieving respondent of the payment of a portion of the cost of printing appellant’s brief, but that the opinion in other particulars should remain undisturbed.
8 Appellant’s first or original brief of seventy-four pages contains the equivalent of, at least, thirty-five pages of matter copied from the printed abstract. By a casual perusal of the brief in connection with the abstract it will be seen that the incorporating into the brief-of the thirty-five pages of the printed abstract served no useful purpose whatever. It was merely a reabstracting of portions of the abstract and bill of exceptions, and was of no value or assistance whatever to this court in its review and consideration of the case. Respondent, therefore, ought not to be burdened with the cost and expense of the printing of the thirty-five pages of matter in the brief which is also contained in the abstract.
The order relating to the cost of this appeal is hereby modified by reducing the amount of the cost assessed against respondent in a sum equal to the cost of printing thirty-five pages of appellant’s brief.
FRICK, C. J., and CORFMAN, J., concur.